                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MARYLAND

                                     :
MICHAEL OSEI
                                     :

     v.                              :   Civil Action No. DKC 15-2502

                                     :
UNIVERSITY OF MARYLAND
UNIVERSITY COLLEGE, et al.           :

                          MEMORANDUM OPINION

     On May 31, 2019, Plaintiff Michael Osei filed a motion

pursuant to Fed.R.Civ.P. Rule 60(a), requesting the court to alter

its Memorandum Opinion issued May 10, 2019.                (ECF No. 91).1

Plaintiff    alleges   that   this   court   “recklessly    misrepresents

Plaintiff’s arguments” and requests that the court “correct the

identified errors.” (ECF No. 91, at 2-3). Attached to Plaintiff’s

motion is a copy of the court’s Memorandum Opinion containing

handwritten notes that identify specific areas of dispute.           (ECF

No. 91-2).   Then, on June 10, 2019, Plaintiff also filed a Notice

of Appeal of the court’s May 10, 2019 Memorandum Opinion and Order

(ECF Nos. 89-90) with the United States Court of Appeals for the

Fourth Circuit.    (ECF No. 92).




     1 A motion filed within 28 days after the entry of judgment
is analyzed under Fed.R.Civ.P. 59, and tolls the time for filing
an appeal. Fed.R.App. 4(a)(4)(A)(iv); Colter v. Omni Insurance
Co., 718 Fed.Appx. 189, 190 (4th Cir. 2018).
       Defendants filed a response in opposition to Plaintiff’s

motion on June 14, 2019, arguing that “the ‘errors’ identified by

Plaintiff are not clerical mistakes or omissions, but instead are

challenges to the [c]ourt’s recitation of the procedural history

of    the   case   and     its   substantive     findings.”      (ECF    No.    94).

Plaintiff filed a reply on July 8, 2019, challenging many of

Defendants’ assertions (ECF No. 96, at 3-8) and indicating that,

because     the    court    “failed   to   correct   the    identified    errors,

Plaintiff     will    now    focus    on   his   Appeal    and   stand   upon   the

uncorrected blatant errors in this Court’s opinion[.]”2                  (Id., at

8).

       The issues are briefed and the court now rules, no hearing

being deemed necessary.           Local Rule 105.6.        For the reasons that

follow, Plaintiff’s motion will be denied.

       Fed.R.Civ.P. 60(a) permits relief from a judgment or order to

“correct clerical mistakes; oversights and omissions.”                   This rule

is “properly utilized to perform a completely ministerial task

(such as making a judgment more specific in the face of an original

omission), but not to revisit the merits of the question or




       2
       It is unclear from Plaintiff’s assertion that he will “focus
on his [a]ppeal and stand upon the uncorrected blatant errors in
this [c]ourt’s opinion” if he seeks to withdraw the pending 60(a)
motion. (ECF No. 96, at 8). Because of this ambiguity, the court
will proceed as though Plaintiff is not withdrawing the motion.
Moreover, the end result — the court making no changes to the June
6, 2019 Memorandum Opinion (ECF No. 89) — will remain the same.
                                           2
reconsider the matter.”     Caterpillar Fin. Servs. Corp. v. F/V Site

Clearance      I, 275   F.App’x.   199,   204–05   (4th   Cir.   2008)

(quoting Kosnoski v. Howley, 33 F.3d 376, 379 (4th Cir. 1994)

(internal quotation marks omitted)).       In other words, “a motion

under Rule 60(a) only can be used to make the judgment or record

speak the truth and cannot be used to make it say something other

than what originally was pronounced.”       11 Charles A. Wright et

al., Federal Practice and Procedure § 2854, at 303 (footnote

omitted)..

      Plaintiff provides no grounds for relief under Rule 60(a),

but rather notes his disagreement with the court’s wording and

conclusion.3    (See ECF No. 91-1).    Mere disagreement with the law




  3  In the Memorandum Opinion filed on May 10, 2019, the court
stated:   “Instead of filing a proposed amended complaint or
detailing his efforts to retain an attorney, Plaintiff filed an
interlocutory appeal (ECF No. 68) and a motion for extension of
time to file a proposed amended complaint and to stay proceedings
in this court pending his appeal (ECF No. 69)[.]” (ECF No. 89).
Plaintiff argues that this statement is “erroneous” because he
included direct statements regarding and an attachment showing his
correspondence with attorney[s] in the latter motion (ECF No. 69).
(ECF No. 91-1, at 3).

     Plaintiff appears to disagree more with the court’s phrasing
and characterization rather than identify a “clerical mistake;
oversight or omission” remediable under Rule 60(a).     Moreover,
even if this constituted a mistake as Plaintiff contends, “making
these minute, factual changes will not alter the [o]pinion of the
[c]ourt” and therefore does not entitle Plaintiff to relief under
Rule 60(a).   Bond v. U.S. Dept. of Justice, 286 F.R.D. 16, 23
(D.D.C. 2012), aff’d, No. 12-5296, 2013 WL 1187396 (D.C.Cir. Mar.
14, 2013).
                                   3
as applied by this court is not a basis for relief under Rule

60(a), and Plaintiff’s motion will be denied.

     Plaintiff’s   motion     could    be   construed    as   a   motion   for

reconsideration,   governed    by     Federal    Rule   of   Civil   Procedure

59(e), because it was filed within 28 days of the underlying order.

See Sewell v. Commodity Futures Trading Comm’n, No. 16-cv-02457-

PX, 2017 WL 6422376, at *1 (D.Md. Sept. 12, 2017) (“Because [the]

motion [for reconsideration] . . . was filed within 28 days

following the entry of the [o]rder at issue . . . the [c]ourt will

construe [the] motion as one filed under Rule 59(e).”).                Courts

have recognized three limited grounds for granting a motion for

reconsideration pursuant to Rule 59(e): (1) to accommodate an

intervening change in controlling law, (2) to account for new

evidence not available at trial, or (3) to correct clear error of

law or prevent manifest injustice.              See United States ex rel.

Becker v. Westinghouse Savannah River Co., 305 F.3d 284, 290 (4th

Cir. 2002) (citing Pac. Ins. Co. v. Am. Nat’l Fire Ins. Co., 148

F.3d 396, 403 (4th Cir. 1998)), cert. denied, 538 U.S. 1012 (2003).

A Rule 59(e) motion “may not be used to relitigate old matters, or

to raise arguments or present evidence that could have been raised

prior to the entry of judgment.”          Pac. Ins. Co., 148 F.3d at 403

(quoting 11 Charles Wright & Arthur Miller, Federal Practice &

Procedure § 2810.1, at 127-28 (2d ed. 1995)); see also Medlock v.

Rumsfeld, 336 F.Supp.2d 452, 470 (D.Md. 2002) (“To the extent that

                                      4
Plaintiff is simply trying to reargue the case, he is not permitted

to do so.   Where a motion does not raise new arguments, but merely

urges the court to ‘change its mind,’ relief is not authorized.”),

aff’d, 86 F.App’x. 665 (4th Cir. 2004) (internal citation omitted).

“In general, ‘reconsideration of a judgment after its entry is an

extraordinary remedy which should be used sparingly.’”           Pac. Ins.

Co., 148 F.3d at 403 (quoting 11 Wright & Miller, Federal Practice

& Procedure § 2810.1, at 124).

     Plaintiff has not sufficiently addressed any of the grounds

for reconsideration under Rule 59(e), nor does any appear to be

applicable.     The   court   will   not   rehash   the   same   arguments

considered and rejected by the court in deciding the prior motions.

See Sanders v. Prince George’s Pub. Sch. Sys., No. RWT 08-cv-501,

2011 WL 4443441, at *1 (D.Md. Sept. 21, 2011) (“[A] motion for

reconsideration ‘is not the proper place to relitigate a case after

the court has ruled against a party,’ as ‘mere disagreement’ with

a court’s rulings will not support granting such a request.”)

(internal citations omitted).

     In sum, the court finds no reason to justify amending its

prior ruling and Plaintiff’s motion will be denied.



                                           /s/
                                 DEBORAH K. CHASANOW
                                 United States District Judge



                                     5
